Citation Nr: 1338502	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned initial ratings of 10 percent for peripheral neuropathy of the right and left lower extremities.  During the course of the Veteran's appeal, the RO awarded a 20 percent initial rating for the left lower extremity peripheral neuropathy, effective February 23, 2007, the effective date of the service connection.  This did not satisfy the Veteran's appeal.

In December 2011 the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claims can be decided.

In December 2011, the Board remanded the Veteran's claims so that the Veteran could be afforded a new VA examination.  The Board found the October 2007 VA examination to be inadequate due to its cursory nature, as well as the failure of the VA examiner to review the Veteran's claims file.  Following the Board's Remand, a VA examination was scheduled for January 2012.  The Veteran failed to appear.  The claims file includes a "C&P Exam Detail" report, which is indicative of a VA representative seeking a correct mailing address for the examination notice.  The Board notes that the address listed is not the current address for the Veteran.  This report is dated in December 2011.  An identical report, including the same incorrect address, is also in the claims file, but it is dated in January 2012.  Thus, it appears as though the examination notification might have been mailed to an incorrect address.  The Board cannot say this definitively, because a copy of the notification letter is not associated with the record.  The Board, in its December 2011 Remand, required that the Veteran be given adequate notice of the date and place of the examination, and that a copy of the notification be associated with the record should the Veteran fail to report.  

The Board finds that the remand directives were not substantially complied with making additional remand necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  These claims must be remanded to afford the Veteran a new opportunity for VA examination, and, should he fail to appear, to properly associate all notice with the record.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's lower extremity peripheral neuropathy during the initial rating period. 

2.  Once the record is developed to the extent possible, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy on his ability to work.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his current address of record.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

